Citation Nr: 0928084	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-37 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a bulging disc at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 2000 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem,  North 
Carolina.  Jurisdiction over the Veteran's claims folder was 
subsequently transferred to the St. Louis, Missouri RO.

In August 2007 the Board denied the Veteran's claim for a 
higher initial rating for his low back disability.  It also 
denied service connection for bilateral hearing loss 
disability.  The Veteran appealed to the Court of Appeals for 
Veterans Claims (Court).  In an April 2009 Memorandum 
Decision the Court determined that the Veteran had abandoned 
his claim of entitlement to service connection for bilateral 
hearing loss disability.  With respect to the rating issue, 
the Court vacated and remanded the issue for readjudication 
consistent with its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2009 Memorandum Decision, the Court concluded 
that the Board had failed to provide adequate reasons or 
bases for its finding that VA satisfied its duty to assist 
under 38 U.S.C. § 5103A.  The Court noted that the Board had 
determined that the appellant was not entitled to a new 
examination because he had not asserted that his service-
connected back disability had worsened in terms of severity.  
The Court pointed out that in November 2005 the Veteran had 
submitted a statement indicating that his low back condition 
was impacting his life more than a 10 percent rating would 
reflect, to include effects on his sleep patterns, work, and 
ability to maintain physical fitness.  Moreover, the Court 
noted that the February 2007 statement by the Veteran's 
representative argued that the most recent March 2004 
examination was inadequate and requested a new examination 
based on the Veteran's assertions that his disability had 
worsened.

The Board observes that while the Veteran's appeal was 
pending before the Court, additional VA records regarding the 
Veteran's low back disability were produced and associated 
with the claims file.  They show the Veteran's complaints of 
worsening symptoms related to his back disability, to include 
pain shooting down his left leg and the ineffectiveness of 
pain medication.  

In light of the above discussion, the Board has determined 
that an additional examination of the Veteran's low back 
disability is warranted.  Accordingly, the case is REMANDED 
for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
his low back disability.  All necessary 
testing should be carried out in 
conjunction with this examination.  The 
claims file and a copy of this remand 
should be provided to the examiner for 
review.  The results of range of motion 
testing should be reported, and any 
excursion of motion accompanied by pain 
should be specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should note at what point does 
pain or any other factor limit motion.

The examiner should also identify the 
nature and extent of any neurologic 
symptomatology associated with the 
Veteran's low back disability.  Finally, 
the examiner should also determine the 
frequency and duration of any 
incapacitating episodes (defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician), 
if any, resulting from the service-
connected low back disability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

